DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the Applicant’s Remarks filed 5/24/2021
The application has been amended as follows: 

Claims 11-16 are cancelled.


Reasons for Allowance
Claims 1-3, 5, 6, 8-10, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, while the prior art of record Yamauchi (US 2004/0177921 A1) in view of Ishida (US 2007/0281161 A1) and Xu et al (US 2009/0053859 A1), may have taught specific steps (e.g., using an array plate and/or charging the particles) in the method of instant claim 1, nothing in the prior art suggests or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention a method with the totality of steps of instant claim 1.
Regarding claims 2, 3, 5, 6, 8-10, 17, and 18, these claims directly or indirectly depend upon claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783